United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1731
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                      Maurice Malone, also known as Tito

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                 ____________

                           Submitted: January 10, 2018
                             Filed: March 30, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Maurice Malone appeals, arguing that the 15-month sentence, with no
supervised release to follow, that the district court1 imposed after revoking his

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
supervised release, is substantively unreasonable. Although Malone does not dispute
that the district court considered the relevant sentencing factors, he argues that the
court erred by giving too little weight to his employment history and participation in
treatment programs and too much weight to his behavior at the residential reentry
center and his previous violations of the conditions of his supervised release. See
United States v. Malone, 669 F. App’x 813 (8th Cir. 2016) (per curiam) (affirming
revocation sentence).

       We disagree, for as we have explained, “[t]he district court has wide latitude
to weigh the [sentencing] factors in each case and assign some factors greater weight
than others in determining an appropriate sentence.” United States v. Boelter, 806
F.3d 1134, 1136 (8th Cir. 2015) (per curiam) (quoting United States v. Bridges, 569
F.3d 374, 379 (8th Cir. 2009)). “Simply because the district court weighed relevant
factors . . . more heavily than [the defendant] would prefer does not mean the district
court abused its discretion.” United States v. Farmer, 647 F.3d 1175, 1179 (8th Cir.
2011) (citing Bridges, 569 F.3d at 379)).

       Malone also argues that the imposition of the 15-month sentence does more
damage to him and to his position in life than would have resulted had the district
court simply discharged him from supervision. Had that occurred, he says, he would
have continued to have employment and the comfort of belonging within the
community rather than being stripped of those already-attained goals and suffering
the negative consequences arising therefrom. Whatever force these arguments might
have had, the record does not indicate that they were raised at the revocation hearing.
Indeed, Malone himself through counsel requested a sentence of five months of
imprisonment, with no term of supervised release to follow.

      The judgment is affirmed.
                     ______________________________



                                         -2-